Conrad, J.
[1] The court on reflection and after examining the authorities cited by defendant’s counsel is satisfied that the indictment having charged joint ownership it was incumbent upon the state to prove that the goods in question were held in joint ownership, by the two individuals as whose property they were laid.
The proof was clearly of ownership in severalty and did not sustain the allegations of the indictment. The question of ownership is material and must be proven as alleged.
[2] Section 4830 of the Revised Code 1915 has no bearing upon the case at bar. It provides that, where property belongs to more than one person, the indictment may name but one of them, but in the pending case there was no evidence that any of the property belonged to more than one person.
The case of Widner v. State, 25 Ind. 234, and State v. Ellison, 58 N. H. 325, uphold the contention made by defendant’s counsel. The question does not seem to have been passed upon directly in any case in this state.
The motion of defendant’s counsel is allowed and a new trial granted.